Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed October 15, 2021 is acknowledged.  Claims 2-3 and 13-15 are canceled. Claims 1 and 4-6 are amended. Claims 16-18 are newly added. Claims 1, 4-12 and new claims 16-18 are pending. Claims 7-12 are withdrawn with traverse (filed 4/1/21) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 1, 2021.
3.	Claims 1, 4-6 and 16-18 are under examination in this office action.
4.	Applicant’s arguments filed on October 15, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
5.	The amendment filed October 15, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The limitation TM” is a tradename specific for a medium formulation comprising KCL, KH2PO4, NaCl, Na2HPO4-7H2, EDTA and rProtease (see the components of TrypLETM from the Thermo Fisher Scientific website). Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections/Objections Withdrawn
6.	The objection to claims 7-12 is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claim. 
The rejection of claims 1-6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 2-3.
The rejection of claims 2-3 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Abbot et al. (US2013/0315875 or US918938) as evidenced by Lus-Crawford et al. (Stem Cells, 2016; 34:483-492) and Yu et al. (Cell Transplant. 2009; 18:111-118) is moot because the claims are canceled.
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Abbot et al. (US2013/0315875 or US918938) as evidenced by Lus-Crawford et al. (Stem 

Claim Rejections/Objections Maintained
In view of the amendment filed on October 15, 2021, the following rejections are maintained.
Claim Rejections
7.	Claims 4-6 and 17 are objected to because of the following informalities: Claim 17-20 are objected to because of the following informalities:  The recitations “IL-1RA”, “TGF-, HGF, and IDO”, “VEGF” and “IL1RN” are not unique or common abbreviations in the art. Applicants are required to spell out “IL-1RA”, “TGF-, HGF, and IDO”, “VEGF” and “IL1RN” at the first usage. Appropriate correction is required.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102 & 103
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 4-6 and 16-17 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Abbot et al. (US2013/0315875, published Nov 28, 2013, priority Nov 19, 2008; was also issued as US918938) in view of Gothelf (US2015/0209389, published Jul 30, 2015, priority Aug 6, 2012) and evidentiary references: Lus-Crawford et al. (Stem Cells, 2016; 34:483-492), Yu et al. (Cell Transplant. 2009; 18:111-118), Madrigal et al.(J. Transl. Med. 2014; 12:260) and Liang et al. (Cell Transplant. 2014; 23:1045-1059). The 103 rejection and the references of Gothelf (US2015/0209389), Madrigal and Liang are necessitated by Applicant’s amendment. The citations of Abbot are based on US2013/0315875.
Claims 1, 4-6 and 16-17 as amended are drawn to a method of treating stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal cells (UMSCs). Dependent claims are directed to wherein the UMSCs secrete any one or more factors selected from TGF-beta1, HGF and IDO, and wherein the secretion level of the one or more factors is lighter than that of VEGF, and wherein the composition acts on inflammatory cells that are microglia or macrophage (claim 4), wherein the composition increases IL-1ra expression of inflammatory cells in lesion tissues and wherein the IL-1RA is encoded by IL1RN gene (claim 5) and wherein the inflammatory cells are microglia or macrophages and the secretion of a factor secreted from  TGF-beta1, HGF and IDO at 2-14 times higher than that of VEGF (claims 6 and 17), wherein the UMSCs express 
On p. 8-11 of the response, Applicant acknowledges that Abbot teaches hUMSCs but argues that the expression levels of VEGF is similar to that of TGF-b1 (Figures 3A-3D) and some UMSCs exhibited reduced secretion of HGF compared to VEGF as evidenced by Figure 20b of the recited reference 10-2016-0137864. Applicant argues that Abbot and other cited references are not obvious over the claimed method because they do not disclose simultaneous multifactorial effects including reduction of brain infarct size, reduction of brain damage and alleviation of inflammation.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131 and MPEP2112, MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, Abbot et al. (US2013/0315875 or US918938) does teach the claimed method or render the claimed invention obvious because:
i. Abbot teaches a method of treating stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal cells (UMSCs), which meet the limitation recited in claim 1 (see abstract; paragraphs [0019], [0087]-[0088]; [0092]-[0093]; [0132], [0306]; [0216]; [0240]-[0244], in particular). Abbot teaches that UMSCs are cultured under hypoxic conditions to induce an increased secretion of growth factors (see paragraphs [0047]; [0161]; 
ii, the limitations “wherein the composition acts on inflammatory cells including microglia or macrophages in lesion tissues ” and in claim 4, “wherein the composition increases IL-1RA expression of inflammatory cells in lesion tissues, wherein the IL1RA is encoded by IL1RN gene” in claim 5 and “wherein the inflammatory cells are microglia or macrophages, and wherein the UMSCs secrete a factor selected from TGF-beta, HGF and IDO at a level of 2-14 times higher than that of VEGF” as in claims 6 and 17 are in a wherein clause in a method claim and simply to express the intended results of administering the claimed IL-1R antagonist or UMSCs, and are inherent features of UMSCs or administration of UMSCs as evidenced by Luz-Crawford et al. (see p.483-484; p. 487, 2nd col., last paragraph to p. 488; p. 489,2nd col., 3rd  paragraph to p. 491; p. 483,, abstract; Lus-Crawford et al., Stem Cells, 2016; 34:483-492) and Yu et al. (see p. 114-115; p. 115, 1st col.,; Yu et al., Cell Transplant. 2009; 18:111-118). 
The limitations “wherein the UMSCs secrete any one or more factors selected from TGF-beta1, HGF and IDO and wherein the secretion level of the one or more factors is higher than that of VEGF” as in claim 4 and “wherein the USMCs secrete a factor secreted from TGF-beta1, HGF and IDO at a level 2-14 times higher than that of VEGF” in claims 6 and 17 are inherent features of USMCs as evidenced by Madrigal et al. (see abstract; p. 3-7, table 1, Madrigal et al., J. Transl. Med. 2014; 12:260) or Liang et al. (see p. 1047-1048; Liang et al., Cell Transplant. 2014; 23:1045-1059) because the USMCs are cultured under hypoxic conditions.
Hoffer v. Microsoft Corp. and MPEP §2111.04.   Thus, claims 1-6 are anticipated by Abbot et al. (US2013/0315875 or US918938).  
In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v.Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”.  See MPEP § 2111.04. 
iii. The limitations “reduction of brain infarct size, reduction of brain damage and alleviation of inflammation” are not recited in instant claims. The instant claims are directed to treatment of stroke using UMSCs including UMSCs that are positive for CD44, CD73, CD90, and CD105 and negative for CD31, CD34, and CD45 or HLA-DR, which are taught by Abbot as set forth above.
iv. Even if the amount of the one or more factors selected from TGF-beta1, HGF and IDO secreted by the UMSCs disclosed by Abbot are not exactly identical to the claimed levels 2-14 times higher than that of VEGF” in claims 4, 6 and 17, Abbot teaches a method of treating stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal cells (UMSCs) as in claim 1 (see abstract; paragraphs [0019], [0087]-[0088]; [0092]-[0093]; [0132], [0306]; [0216]; [0240]-[0244], in particular). The UMSCs disclosed by Abbot are positive for CD44, CD73, CD90, and CD105 and negative for CD31, CD34, and CD45 or HLA-DR (see p. 32, table 2) and cultured under hypoxic conditions to induce an increased secretion of growth factors (see paragraphs [0047]; [0161]; [00320]-[0322]), which secrete TGF-beta1, HGF and IDO as evidenced by Madrigal et al. (see abstract; p. 3-7, table 1, Madrigal et al., J. Transl. Med. 2014; 12:260) or Liang et al. (see p. 1047-1048; Liang et al., Cell Transplant. 2014; 23:1045-1059). 
6 cells, and the amount of HGF secreted from UMSC isolated from KY patient is 118ng/106 cells and thus meet the levels of VEGF and HGF including the levels recited in claims 4, 6, and 17 (see figures 9-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to optimize culture conditions such as cell density, cell numbers and the measuring assays to obtain the amount of UMSCs that are positive for CD44, CD73, CD90, and CD105 and negative for CD31, CD34, and CD45 or HLA-DR (see p. 32, table 2) to reach the secretion levels of TGF-beta1, HGF, IDO and VEGF as in claims 4, 6 and 17 in view of Gothelf, Madrigal and Liang. Routine optimization of culture conditions such as cell density, cell numbers and the measuring assays for the Abbot’s USMCs that are positive for CD44, CD73, CD90, and CD105 and negative for CD31, CD34, and CD45 or HLA-DR as in instant claim 16 and secretion levels of  TGF-beta1, HGF, IDO and VEGF would have led to the claimed levels because Gothelf teach the amounts of levels of secreted TGF-beta1, HGF, IDO and VEGF from the UMSCs vary under different culture conditions, cell density, cell numbers and measuring assays and also teach the secretion levels of HGF and VEGF as in the claims 4, 6 and 17. The person of ordinary skill in the art would have found it obvious to optimize within the cell number range and cell density 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05.

According, the rejection of claims 1, 4-6 and 16-17 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Abbot in view of Gothelf and evidentiary references: Lus-Crawford, Yu, Madrigal and Liang is maintained. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on October 15, 2021.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 6, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 4, 6 and 18 are indefinite because:
i. The term "higher" in claim 4 is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant fails to set forth the metes and bounds of what is encompassed within the definition of “higher”. Since the metes and bounds are unknown, a skilled artisan cannot envision what would be considered as “higher than the level of VEGF” recited in the claim. Thus the claim is indefinite.
ii. Claim 6 recites the limitation “wherein the inflammatory cells….” in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
iii. The phrase "do not express substantial amounts of CD31, CD34 and CD45 or HLA-DR” in claim 16 is indefinite because it is indefinite in that the limitation fails to point out what is included or excluded by the claim language. See Ex parte Fressola, 27 USPQ2d 1608 (Bd. Pat. App. & Inter. 1993), which render the claims indefinite.  The specification does not provide a standard for ascertaining the metes and bounds of what is encompassed within such limitations. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention because it is not clear what is included or excluded by the claim language. For the examination purpose, the recitation is interpreted as “do not express CD31, CD34, CD45 and HLA-DR”.


Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 6 and 17 as amended are directed to a method treating stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising at a level 2 to 14 times higher than that of VEGF”. 
Claim 18 as amended is directed to a method treating stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal cells (UMSCs)….wherein the UMSCs are isolated from Wharton’s Jelly…..in the presence of a trypsin-like enzyme…... 
The instant claims now recite new limitations “….secrete a factor selected from TGF-beta1, HGF and IDO at a level 2 to 14 times higher than that of VEGF” and “a trypsin-like enzyme”, which were not clearly disclosed in the specification and claims as filed, and now changes the scope of the instant disclosure as filed.  Such a limitation recited in the present claims, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
Based on p. 6 of the Applicant’s response filed 10/15, the support for the amendment to claims 4-6 and 17 can be found at p. 8, paragraph [0041], Figure 1 and p. 11, first paragraph of the specification. However, no support for the limitation “….secrete a factor selected from TGF-beta1, HGF and IDO at a level 2 to 14 times higher than that of VEGF” can be found on the cited paragraph or figure 1. Neither Figure 1 nor the cited paragraphs in the specification disclose the new limitation “a factor selected from TGF-beta1, HGF and IDO at a level 2 to 14 times higher than that of VEGF” recited in claim 6 or 17. The specification fails to disclose the limitation for “a factor selected from TGF-beta1, HGF and IDO at a level 2 to 14 times higher than that of VEGF”.  P. 8, paragraph [0041] and P. 11, first paragraph only show “measuring levels of VEGF, TGF-beta1, HGF and IDO secreted by hMSCs” and “secrete high levels of TGF-beta1, HGF and IDO” secreted by hMSCs. Figure 1 only shows a graph that contains different measured amounts of VEGF, TGF-beta1, HGF and IDO, wherein the amount of VEGF is a little above 0pg/ml, the amount of TGF-beta1 is around 8000pg/ml, the amount of HGF is between 6000-8000pg/ml and the amount of IDO is around 14000pg/ml. If the amount of VEGF in the graph is considered as 200pg/ml, the data shown in Figure 1 at most support that the ratio of TGF-beta to VEGF is 8000/200=40, the ratio of HGF to VEGF is 6000/200-8000/200=30-40 and the ratio of IDO to VEGF is 14000/200=70. 
Based on p. 6 of the Applicant’s response filed 10/15, the support for the amendment to claim 18 can be found at p. 10, last paragraph of the specification. However, there is no support for the limitation “a trypsin-like enzyme” found at the cited paragraph. P. 10, paragraph [0061] only shows “TrypLE (Invitrogen)”. While the limitation “(a tryspin-like enzyme)” was inserted in the amendment to “TrypLETM in the specification filed 10/15/21, there is no support for such an amendment to “TrypLETM (a tryspin-like enzyme) in the specification because the limitation “a trypsin-like enzyme” encompasses any enzyme acting like trypsin and could be any enzyme whereas the product of TrypLETM recited in the original specification contains a specific formulation based on the factsheet of TrypLETM from the ThermoFisher Scientific website. Thus, the limitation “a trypsin-like enzyme” is not supported by the original specification because the scope of the limitation “a trypsin-like enzyme” is different from that of TrypLETM. 
at a level 2 to 14 times higher than that of VEGF” and “a trypsin-like enzyme”. Accordingly, in the absence of sufficient recitation for the new limitations, the specification does not provide adequate written description to support the new limitations recited in claims 6, 17 and 18. Support is not found for the limitations “a factor selected from TGF-beta1, HGF and IDO at a level 2 to 14 times higher than that of VEGF” and “a trypsin-like enzyme” as disclosed in the original specification and thus the recitations constitute new matter absent evidence for their support. Applicant is required to cancel the new matter in the reply to this office action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitation.

Claim Rejections - 35 USC § 112

12.	Claims 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, 
Claim 18 encompasses using a genus of trypsin-like enzyme. The specification has not disclosed sufficient species for the broad genus of trypsin-like enzyme in the claimed method. The specification only teaches using TrypLETM, which is a tradename product specific for a medium formulation comprising KCL, KH2PO4, NaCl, Na2HPO4-7H2, EDTA and rProtease based on the components of TrypLETM listed on the ThermoFisher Scientific website (p. 10 [0060] of the instant specification). However, the claim is not limited to using TrypLETM specific medium set forth above but also encompass using a genus of structurally and functionally undefined trypsin-like enzyme. 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of using TrypLETM specific medium in the claimed method for isolating, culturing and preparing hUMSCs for treating stoke. However, Applicant is not in possession of using other structurally and functionally undefined trypsin-like enzyme TM specific medium in the claimed method for isolating, culturing and preparing hUMSCs for treating stoke. There is no description of the conserved regions which are critical to the function of the genus claimed.  There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of the structure of other trypsin-like enzymes. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other trypsin-like enzymes might be. Since the common characteristics/features of other 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of trypsin-like enzymes and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.


Claim Rejections - 35 USC § 102
13.	Claims 1, 4-6 and 16-17 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Aberman (US2021/0228635, published Jul 29, 2021, priority Jun 26, 2018) as evidenced by Lus-Crawford et al. (Stem Cells, 2016; 34:483-492, cited previously), Yu et al. (Cell Transplant. 2009; 18:111-118, cited previously), Madrigal et al. (J. Transl. Med. 2014; 12:260) and Liang et al. (Cell Transplant. 2014; 23:1045-1059).  
Aberman (US2021/0228635) teaches a method of treating stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal cells (UMSCs) (i.e. adherent stromal cells (ASCs) isolated from umbilical cord), wherein the UMSCs include UMSCs expressing CD44, CD73, CD90 and CD105 and do not express substantial amount of CD31, CD34 and CD45 or HLA-DR as recited in claim 16 (see paragraphs [0205]-[0217]; [0066]; 
Further, the limitations “wherein the composition acts on inflammatory cells that are microglia or macrophage in lesion tissues” as in claim 4, “wherein the composition increases IL-1ra expression of inflammatory cells in lesion tissues and wherein the IL-1RA is encoded by IL1RN gene” as in claim 5 and “wherein the inflammatory cells are microglia or macrophages” as in claim 6 are in a wherein clause in a method claim and simply to express the intended results of administering the claimed UMSCs, and also are inherent features/results of administration of UMSCs as evidenced by Luz-Crawford et al. (see p.483-484; p. 487, 2nd col., last paragraph to p. 488; p. 489,2nd col., 3rd  paragraph to p. 491; p. 483,, abstract; Lus-Crawford et al., Stem Cells, 2016; 34:483-492) and Yu et al. (see p. 114-115; p. 115, 1st col.,; Yu et al., Cell Transplant. 2009; 18:111-118). The limitations “wherein the UMSCs secrete any one or more factors selected from TGF-beta1, HGF and IDO and wherein the secretion level of the one or more factors is higher than that of VEGF” as in claim 4 and “wherein the USMCs secrete a factor secreted from TGF-beta1, HGF and IDO at a level 2-14 times higher than that of VEGF” in claims 6 and 17 are inherent features of USMCs as evidenced by Aberman (see paragraphs [0117]; [0070]-[0074], [0086]-[0088];[0137]; [0150]), Madrigal et al. (see abstract; p. 3-7, table 1, Madrigal et al., J. Transl. Med. 2014; 12:260) or Liang et al. (see p. 1047-1048; Liang et al., Cell Transplant. 2014; 23:1045-1059) Hoffer v. Microsoft Corp. and MPEP §2111.04. If the claimed USMCs have the recited properties and the same USMCs disclosed by Aberman will have the same properties recited in claims 4-6 and 17 because both the claimed UMSCs and the USMCs disclosed by Aberman are positive CD44, CD73, CD90 and CD105 and negative for CD31, CD34, and CD45 or HLA-DR as recited in claim 16. Thus, claims 1, 4-6 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aberman (US2021/0228635).  

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over either Aberman (US2021/0228635, published Jul 29, 2021, priority Jun 26, 2018) in view of Riordan (US2018/0214489, published Aug 2, 2018, priority Jan 27, 2017; was also issued as US10987381) and evidentiary references: Lus-Crawford et al. (Stem Cells, 2016; 34:483-492, cited previously), Yu et al. (Cell Transplant. 2009; 18:111-118, cited previously), Madrigal et al. (J. Transl. Med. 2014; 12:260) and Liang et al. (Cell Transplant. 2014; 23:1045-1059).  
Aberman is set forth above and also teaches that the UMSCs are incubated under hypoxic conditions and the UMSCs are passaged in the presence of trypsin-like enzyme (see paragraph [0052]; [0319]; [0202]; [0308]; [0316]). But Aberman does not teach that the UMSCs are isolated from Wharton’s Jelly as in claim 18.
While Aberman does not teach that the UMSCs are isolated from Wharton’s Jelly as in claim 18, Riordan (US2018/0214489) teaches this limitation and provides motivation and an expectation of success isolating the UMSCs from Wharton’s Jelly and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Riordan with the teaching of Aberman to isolate UMSCs from Wharton’s Jelly and use the UMSCs isolated from Wharton’s Jelly in the method of Aberman to treat stroke with an expectation of success because Aberman teaches a method of treating stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal cells (UMSCs), wherein the UMSCs include UMSCs expressing CD44, CD73, CD90 and CD105 and not expressing CD31, CD34 and CD45 or HLA-DR, and wherein the UMSCs are cultured attached to a culture plate, passaged in the presence of a trypsin-like enzyme and incubated under hypoxic conditions, while Riordan teaches that UMSCs expressing CD44, CD73, CD90 and CD105 and not expressing CD31, CD34 and CD45 or HLA-DR can be isolated from Wharton’s Jelly and cultured attached to a culture plate, passaged in the presence of a trypsin-like enzyme. In this combination, both Aberman’s UMSCs and Riordan’s UMSCs are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Aberman’s UMSCs and method of treating stroke using Riordan’s UMSCs isolated from the 
The skilled artisan would have expected success in substituting Riordan’s UMSCs isolated from the Wharton’s Jelly for the UMSCs in the Aberman’s treatment method for treating stroke because Aberman teaches a method of treating stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal cells (UMSCs), wherein the UMSCs include UMSCs expressing CD44, CD73, CD90 and CD105 and not expressing CD31, CD34 and CD45 or HLA-DR, and wherein the UMSCs are cultured attached to a culture plate, passaged in the presence of a trypsin-like enzyme and incubated under hypoxic conditions, and Riordan teaches that UMSCs isolated from Wharton’s Jelly express CD44, CD73, CD90 and CD105 and do not express CD31, CD34 and CD45 or HLA-DR, and can be cultured attached to a culture plate, passaged in the presence of a trypsin-like enzyme. The skilled artisan could have substituted one UMSCs for another because Riordan teaches that the UMSCs isolated from Wharton’s Jelly express CD44, CD73, CD90 and CD105 and do not express CD31, CD34 and CD45 or HLA-DR, and can be cultured attached to a culture plate, passaged in the presence of a trypsin-like enzyme and the UMSCs isolated from the Wharton’s Jelly are suitable for therapeutic uses for treatment of different diseases. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected; and a skilled artisan would have been motivated to use UMSCs isolated from Wharton’s Jelly to broaden the use and application of the method taught by Abbot in bioscience field.  See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.


Conclusion

15.	NO CLAIM IS ALLOWED.



16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Aberman (US9175262) teaches a method of treating stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal cells (UMSCs), wherein the UMSCs include UMSCs expressing CD44, CD73, CD90 and CD105 and do not express substantial amount of CD31, CD34 and CD45 or HLA-DR as in claim 16 (see abstract; col. 2, lines  3-16, col. 2, line 43-col. 3, line 42; col. 4, lines 37-60; col. 6, lines 33-col. 7, line 7).
Weiss et al. (US2016/0317583, published Nov 3, 2016, priority Nov 24, 2014) teaches a method of treating stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal/stem cells (UMSCs) in a micro-encapsulation system, UMSCs expressing and secreting IL-1ra or administering the UMSCs together with IL-1 inhibitors, an anti-inflammatory agent  (see abstract; paragraphs [0006]-[0014]; [0054]-[0058]; [0061]; [0080]-[0088]; p. 8-9, claims 1-33, in particular).  

17.	This application contains claims 7-12 drawn to an invention nonelected with traverse in the reply filed on 4/1/21.  A complete reply to the final rejection must include 

18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Chang-Yu Wang
February 2, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649